DISMISS and Opinion Filed December 23, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00638-CV

                   TITO E. MARRERO, Appellant
                               V.
         BANK OF AMERICA, N.A., SHARON MIDDLEBROOKS,
             SHERMAN ROBERTS, JENNIFER WRIGHT,
         CITYWIDE COMMUNITY DEVELOPMENT CORP., AND
             CONCEPT DEVELOPMENT CORP., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14549

                       MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Pedersen, III, and Justice Garcia
                         Opinion by Justice Pedersen, III
      Appellant appeals from the trial court’s June 9, 2022 “Order Administratively

Closing Case” pursuant to the automatic stay in section 362 of the Bankruptcy Code.

Generally, this Court has jurisdiction over final judgments and certain interlocutory

orders as permitted by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195

(Tex. 2001) (final judgment is one that disposes of all parties and claims); TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a) (listing appealable interlocutory orders).

Because the appealed order did not appear to be a final judgment or appealable
interlocutory order, we questioned our jurisdiction over this appeal, directed

appellant to file a letter brief addressing the jurisdictional issue, and cautioned him

that failure to do so may result in dismissal of the appeal without further notice. As

of today’s date, appellant has not complied and the time to do so has passed.

      An order administratively closing a case pursuant to the automatic stay under

the Bankruptcy Code is not a final judgment and there is no statutory authority

permitting an interlocutory appeal of such an order. Accordingly, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




220638f.p05                                 /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

TITO E. MARRERO, Appellant                  On Appeal from the 193rd Judicial
                                            District Court, Dallas County, Texas
No. 05-22-00638-CV         V.               Trial Court Cause No. DC-21-14549.
                                            Opinion delivered by Justice
BANK OF AMERICA, N.A.,                      Pedersen, III. Chief Justice Burns and
SHARON MIDDLEBROOKS,                        Justice Garcia participating.
SHERMAN ROBERTS, JENNIFER
WRIGHT, CITYWIDE
COMMUNITY DEVELOPMENT
CORP., AND CONCEPT
DEVELOPMENT CORP., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees BANK OF AMERICA, N.A., SHARON
MIDDLEBROOKS, SHERMAN ROBERTS, JENNIFER WRIGHT, CITYWIDE
COMMUNITY DEVELOPMENT CORP., AND CONCEPT DEVELOPMENT
CORP. recover their costs of this appeal from appellant TITO E. MARRERO.


Judgment entered this 23rd day of December, 2022.




                                      –3–